Title: To James Madison from Simon Snyder, 10 May 1813
From: Snyder, Simon
To: Madison, James


Sir,
Harrisburg 10th. May 1813.
I hasten to forward to you a Copy of a resolution of the Select and Common Councils of the City of Philadelphia and a Copy also of a letter, to me by a Committee for that purpose appointed by those bodies; from which, as also from a resolve by the latter (published in the Democratic press of Friday last) contemplating the appropriation of $30,000, out of the City fund for defence, it would appear that an alarm ⟨of⟩ ⟨a⟩ very serious nature, prevails at this time⟨,⟩ ⟨a⟩t that place, founded as it is stated on the defenceless sta⟨te⟩ of the Delaware.
Permit me Sir, to their request to add mine also, that such immediate measures may be taken on the waters of the Delaware, and preparatory measures for defence by land, as will by their efficiency inspire the inhabitants of that imp⟨o⟩rtant place, with the confidence of being fully prepared to repel any invading foe, that shall have the temerity, to invade our property.
To any orders you may deem necessary to give, requiring my aid in their execution, I promise the most prompt attention. Sincerely and very respectfully Your obt. Servt.
Simon Snyder
